     Case 4:18-cv-01440-MWB Document 127 Filed 07/31/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAYTON COTE,                                      No. 4:18-CV-01440

          Plaintiff,                              (Judge Brann)

    v.

U.S. SILICA COMPANY, NORFOLK
SOUTHERN CORPORATION,
SCHNELL INDUSTRIES and FB
INDUSTRIES,

         Defendants.

                                   ORDER

    AND NOW, this 31st day of July 2020, IT IS HEREBY ORDERED that:

    1.    The Court will hold a telephonic status conference on August 7, 2020

          at 2:30 p.m.

    2.    Counsel for Plaintiff shall initiate the call to Chambers at 570-323-

          9772. At the time the call is placed, all counsel shall be on the line

          and prepared to proceed.

    3.    The Court’s preference is that counsel do not participate in telephonic

          conference calls by cellular phone or other mobile device; however, in

          light of current circumstances necessitated by the COVID-19 virus

          pandemic afflicting our nation, which compel counsel to work outside

          of their offices, I will permit such telephonic conference calls to be
Case 4:18-cv-01440-MWB Document 127 Filed 07/31/20 Page 2 of 2




     made by cellular phone if that is the only means of telephonic

     communication for counsel.

                                           BY THE COURT:

                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
